

117 HR 323 IH: To award a Congressional Gold Medal to Carrie Beatrice “Mudear” Sager, in recognition of her service to her community and nation, for peace, racial justice, and human rights.
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 323IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Ms. Bass introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to Carrie Beatrice Mudear Sager, in recognition of her service to her community and nation, for peace, racial justice, and human rights.1.FindingsCongress finds the following:(1)Carrie Beatrice Mudear Sager was born on September 5, 1913 in Autauga County, Alabama to the late Mr. James Hardy and Mrs. Laura Hardy.(2)She was a foot soldier who marched with Dr. Martin Luther King Jr. in Selma, Alabama in 1963. Ms. Sager was dedicated to fighting for racial and social justice, she risked her own life countless times being a voice for others. Her commitment is demonstrated through her years of bravery and activism. (3)Ms. Sager was known for organizing the well-known Children’s March of May 2, 1963 led by Dr. Martin Luther King Jr. This protest led to hundreds of students being arrested and taken to jail in paddy wagons and school buses.(4)She was a victim of police brutality and experienced the brute force of hoses and dogs as law enforcement used them as weapons against her and peaceful protestors during the Southern Christian Leadership Conference’s Birmingham Campaign.(5)She was a fearless woman who stood up to the KKK by picketing and boycotting white businesses in Bessemer and Birmingham Alabama, demanding equal treatment of Black people across this nation.(6)She demonstrated heroism as she marched the infamous Edmund Pettus Bridge on Bloody Sunday, March 7th, 1965. This was a day in which police attacked Civil Rights activists with tear gas, billy clubs, and horses as demonstrators were headed to the State Capitol in Montgomery, Alabama.(7)Ms. Sager was a woman of God and an active member of Starlight Missionary Baptist Church, where she was named “Mother of the Church”. (8)Carrie Beatrice Mudear Sager passed away November 20, 2014 at the age of 101. She will be remembered for her tenacity and unwavering dedication to fighting for human rights and ensuring equality and peace across this nation.(9)She was loved and cherished by many and her legacy will live on through her family. She left this earth with five children: Sam Sager, Jr., Will Sager, Lurlean Sager Burnette, Florabell Sager McQueen, and Mary Sager Davis. Mudear’s ten grandchildren are as follows: Cora Jean Douglass, Martha Jean McQueen, Will Sager Jr., Valerie Sager Seals, Veronica Sager Seals, Vernon T. Sager Sr., Vayonna L. Sager, Loretta Lusane Philips, Clarence Lusane, and Tanya Davis McCullough.2.Congressional Gold Medal(a)Presentation authorizationThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to the Carrie Beatrice Mudear Sager, in recognition of her service to her community and nation, for peace, racial justice, and human rights. (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the “Secretary”) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. (c)Smithsonian institutionFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution and the medal will be available for display at the National Museum of African American History and Culture. 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 4.National medals Medals struck pursuant to this Act are national medals for the purposes of chapter 51 of title 31, United States Code.